Cutting, J.
— Eor the purpose of defending our constitutional and “ unalienable rights,” it becomes necessary,annually to raise money by taxation; and consequently that each citizen should contribute his proportion according to the amount of his property to be protected 5 to ascertain which the Legislature has established certain rules and modes of procedure. (R. S., c. 14, § § IT, 18, 19.)
By these sections it clearly appears, that each inhabitant of a town, being possessed of property therein, liable to be taxed, is not only required to make a perfect list of such property, but also to bring it in to the assessors, and be personally before them and ready to make oath, if required, that the same is true. But when a list is brought in by another, no opportunity is afforded for ascertaining by the oath of the party, who best or only knows, its truth or falsity. Hence, if he neglect, he is barred of his right to an abatement, unless it shall be made to appear that he was unable to offer such list at the time appointed.
The case finds that the person applying for, and obtaining, an abatement, did not personally hand in his list, and no reason is offered or excuse made for such neglect. The true reason in some cases may be a willingness to avoid the oath, in which event the party delinquent throws himself upon the final judgment and discretion of the assessors. In this instance the County Commissioners erred in making the abatement.
But the case further discloses that no real injury has been done to the petitioners 5 for it is admitted that such a list *563was before tbe assessors, as they had notified to be produced, which was a true and perfect list, and it could not have been made more true and perfect, even by an oath.
Eor this cause the exceptions are overruled and the petition must be dismissed.
Shepley, C. J., and Tenney and Appleton, J. J., con-, curred.